 

ever
_ INTHE UNITED STATES DISTRICT COURT a
FOR THE DISTRICT OF MARYLAND eg 9 8
: of
EDWARD GRAHAM, * asisecan oe
. el OF

“gs *
Petitioner et
v. . ~ Civil Action No. PJM-16-2824
DARYL WEBSTER and *
THE ATTORNEY GENERAL OF THE
STATE OF MARYLAND *
Respondents *

of aK ok
MEMORANDUM OPINION

 

Pending is Petitioner Edward Graham’s pro se Petition for Writ of Habeas Corpus pursuant
to 28 U.S.C. § 2254, claiming the trial court lacked jurisdiction to convict and sentence him.
Respondents filed a limited Answer, which they supplemented at direction of the court, seeking
summary dismissal of the|Petition. ECF No. 8, 19. Graham opposes dismissal of the Petition. ECF
10, 20.! After reviewing the submissions, the Court concludes there is no need for an evidentiary
hearing. See Rule 8(a),' Rules Governing Section 2254 Cases in the United States District Courts;
see also 28 U.S.C. §2254(e)(2). For reasons set forth herein, the Petition is DENIED. A Certificate
of Appealability shall not issue. “

BACKGROUND AND PROCEDURAL HISTORY

In this Petition, Graham challenges his 2011 judgment of conviction entered by the Circuit

Court for Wicomico County after he pleaded guilty to possession of 28 grams or more of heroin

 

1Graham also filed three ubmissions to supplement his Response. ECF 13, 15, 16.

 
 

with intent to distribute (in violation of Md. Code Ann., Crim. Law §5-612 (hereinafter C.L. §))
and unlawful possession of a firearm. State of Maryland v. Edward Norris Graham, No. 22-K-
11-000070 (Cir. Ct. Wicomico Cty).? ECF 1, ECF 8-1 at 2.4 Pursuant to the plea agreement,

Graham was sentenced to 20 years of imprisonment with all but ten years suspended for possession

 

of a controlled dangerous} substance with intent to distribute and a consecutive 5 year term of
imprisonment for unlawful possession of a firearm, for a total executed sentence of fifteen years.
ECF 1 at 1, ECF 8-2 at 2; ECF 8-3.

Graham filed an A'pplication for Leave to Appeal his plea and sentence, arguing his plea’
was not entered knowingly and intelligently because he believed his maximum sentencing
exposure was five years imprisonment. ECF 1 at 2; ECF 8-3 at 1-6. On January 13, 2015, the
Court of Special Appeals|of Maryland denied the Application for Leave to Appeal in a summary
per curiam decision, Graham v. State, No. 2963 (CSA, September Term 2011); see also ECF 8-1

at 16, ECF 8-3 at 7.

 

During the vr Application for Leave to Appeal was proceeding, Graham filed, on
September 30, 2011, a|Motion to Correct an Illegal Sentence (“First Motion to Correct”), arguing

among other things that his sentence was illegal because it exceeded five years, which he

 

 

*Count One stated that Graham violated C.L § 5-612,by “...unlawfully possess a controlled dangerous substance of
Schedule I, to wit: Heroin ia Lufficient quantity, to wit: 28 grams or more, to indicate an intent to distribute same,
contrary to the form of the Act...” ECF 19-1 at 32, 54.

 

3Graham pleaded guilty to Counts One and Six in a ten-count indictment. The state entered a nolle prosegui to the
remaining charges: Count [Two: possession of a controlled dangerous substance with intent to distribute heroin;
Count Three: possession of a controlled dangerous substance- heroin; Count Four: possession of a firearm in
relation to a drug waffiokin crime; Count Five: use, wear, carry and transporting a firearm while engaged
in a drug trafficking crime; Count Seven: possession of a handgun during the commission of a felony;
Count Eight: wear, carry ;and transport a handgun upon the person; Count Nine: wear, carry and knowingly
transport a handgun in aj vehicle; and Count Ten: possession of drug paraphernalia, ECF 8-3 at 2.

4All references to page numbd rs in record citations are to those generated by the Court's electronic case filing system.

 

 
 

contended was the maxir
Circuit Court for Wicomi
appealed this ruling to|th

possession of a large qua

f3

num sentence for that crime. ECF 8-2 at 3. On October 5, 2011, the
co County denied the First Motion to Correct. ECF 19-1 at 17. Graham
Court of Special Appeals of Maryland, asserting: (1) his sentence for

intity of heroin with intent to distribute was illegal because the offense

 

carried a maximum pe

 

(3) his total sentence exc

reasons for denying his 1
firearm was illegal becau.
1 and at 3-4, On Decerr
Circuit Court’s decision,
The mandate issued on Ja
on April 21, 2014. Graha

On June 15, 2015

later amended by counsel

 

allegations in the Petition
CLL. §5-612 because he h
his sentence exceeded! th

hearing on the Post-Cony

ty of five years imprisonment; (2) his guilty plea lacked factual basis;
eeded the guidelines without justification; (4) the court did not provide
notion; and (5) his consecutive sentence for unlawful possession of a
se both offenses involved substantially the same harm. ECF 8-2 at 2, n.
[Per 17, 2013, the Court of Special Appeals of Maryland affirmed the
Graham v. State, (No. 1873, Sept. Term 2011); see also ECF 8-2 at 5.
nuary 16,2014, The Court of Appeals of Maryland denied further review
m vy. State, 437 Md. 638 (2014).

| Graham filed a pro se Petition for Post Conviction Relief which was
and supported with a memorandum of law. ECF 8-4 at 12-27. Graham’s
1 included that he was unlawfully convicted of the heroin offense under
ad been charged using language that alleged an “intent to distribute” and
e maximum sentence. ECF 19-1 at 50-51.° The Circuit Court held a

iction Petition on November 19, 2015. ECF 19-1 at 8.

 

t
> Graham alleged in the Petitio.

n for Post Conviction Relief that: 1) his trial counsel was ineffective for (a) misadvising

him about the consequences of proceeding to trial, (b) failing to file a Motion for Modification of Sentence (c) not

moving to withdraw the plea q
not filing a recusal motion; Vea)

exposure by proceeding to tri

exceeded the maximum senten
sentenced pursuant to a repea
properly advised of the nature

failed to recuse himself; and (9
51,

r obtain specific performance, (d) not filing proper Double Jeopardy motions, and (e)
his guilty plea was involuntary because he was misinformed regarding his sentencing
I; (3) his sentence for possessing a large quantity of heroin with intent to distribute
ce authorized by statute; 4) he was denied the right to discharge his attorney; (5) he was
ed statute; (6) he was not advised of his right to withdraw his plea; (7) he was not
of the charges, the elements of the offenses, and the mandatory penalties; (8) the judge
) the police violated his Fourth Amendment rights. ECF 8-4 at 14-26; ECF 19-1 at 50-

 
 

While his Petition for Post Relief was pending, Graham filed another Motion to Correct an

Illegal Sentence on May
Motion to Correct that his

subject matter jurisdiction

B, 2016 (“Second Motion to Correct”). Graham argued in the Second
conviction under C.L. §5-612 was invalid, and the Circuit Court lacked

over the issue because that count of the indictment, Count One, alleged

intent to distribute: The Circuit Court denied the Second Motion to Correct on October 25, 2016,

by marginal order. ECF |

9 at 8,n. 7; ECF 19-1 at 8.

On October 25, 2016, the Circuit Court also denied Graham’s Petition for Post Conviction

Relief.© ECF 19-1 at 8; ECF 19-1 at 49-64, In rejecting Graham’s claim that his conviction under

 

Count One was illegal! the Circuit Court stated:

Petitioner has asserted two issues under his first allegation of error. The first is that

 

the sentence imposed by the Trial Court was illegal. The second is that the
conviction itself was illegal. As to the first issue, the law provides that any

 

allegation of erro

that has been finally litigated may not be relitigated by a post

conviction petition. § 7-106 of the Act. “! An allegation is “finally litigated” when
the Court of Appeals or the Court of Special Appeals makes a decision on the merits
on either a direct appeal or upon consideration of an application for leave to appeal.
Hunt v. State, 345 Md. 122, 165, cert. denied, 521 U.S. 1131 (1997). On his appeal
to the Court off Special Appeals [from the denial of the First Motion to Correct],
Petitioner claimed that his sentence under Count One was illegal. The Court of
Special Appeals affirmed the Circuit Court holding that his sentence under Count
One was legal, dward Graham v. State of Maryland, unreported No.1873.
September Term 011, filed December 17, 2013. Therefore, the first issue in this
allegation has been finally litigated.

The second issue that Petitioner alleges under this section is that the indictment was
defective for inc lading outdated language from a version of Section 5-612 of the
Criminal Law lAitticle of the Annotated Code of Maryland which was repealed in
2005, several ly ars prior to the conduct from which Petitioner was charged.
Namely, the charging document contained the following language: “in sufficient
quantity... to indicate an intent to distribute the same.” Count One (1) specifically
alleged:

 

 

; ;
The opinion was stamped as filed on October 26, 2016, but it was not entered on the docket until October 28, 2016,

ays
Respondents’ initial Answer to
remained pending; whereas

the instant federal habeas petition, filed October 31, 2016, asserted the Post Conviction

n fact a decision had issued, ECF 19-1 at 9-10, The Court accepts Respondents’

explanation of inadvertent error.

? See Md, Code Ann., Crim. Pr
401-408.

 

‘oc. § 7-101, e¢ seg (Uniform Postconviction Procedure Act) and Maryland Rules 4-
THAT EDWARD N. GRAHAM, on or about the 14th day of
January, 2011, in Wicomico County, State of Maryland, did
unlawfully|possess a controlled dangerous substance of Schedule
I, to wit: Heroin in sufficient quantity, to wit; 28 grams or more,

 

 

to indicate

intent to distribute same, contrary to the form of the

Act of As embly in such cases made and provided, against the
peace, government and dignity of the State.

ECF 19-1 at 53-54; seelaiso ECF 1 at 8. Graham cited in support Robinson v. State, 353 Md. 683,

707 (1999), which held that “where no cognizable crime is charged, the court lacks fundamental

subject matter jurisdiction to render a judgment of conviction, i.e., it is powerless in such

circumstances to inquire into the facts, to apply the law, and to declare the punishment for an

 

offense.” ECF 19-1 at|54. The Circuit Court found no merit to the argument:

 

Petitioner is corre
the Criminal La

mistaken, howeve
Section 5-612 stat

t that the language of intent is not included in Section 5-612 of
Article of the Annotated Code of Maryland. Petitioner is
, as to the repercussions of this fact. The legislative notes to
that “(b) of this section, the former reference to an aggregate

act of ‘of manuf: cturing, distribution, dispensing, or possessing with intent to
distribute’ is dled jor brevity and as implicit.’ (Emphasis added), Maryland
legislation makes it clear that the intent to distribute language in the Volume Dealer
statute is perfunctgry in its presence. It is implicit and understood that the element

of intent to distribute has already been met when a person has satisfied all other

elements of the Vo

lume Dealer statute. Petitioner’s argument is one of legislative

semantics and is without merit. On August 10, 2011, the Petitioner knowingly,
intelligently, d voluntarily admitted his guilt to Count One of the criminal

indictment, Thus,

the Circuit Court for Wicomico County had jurisdiction to

adjudicate the offense.

ECF 19-1 at 54-55,

Graham did not file an Application for Leave to Appeal the Circuit Court’s decision

denying the Petition for Post Conviction Relief.’

On November 16,

2016, Graham filed a self-represented notice of appeal specifically

stating that he was appealing the October 25, 2016, denial of his Second Motion to Correct. ECF

 

® Review from denial of nost-cd
notice of appeal. See Md. Cade

nviction relief must be sought by application for leave to appeal, rather than by
Amn., Crim. Proc. § 7-109(a).

5

 
 

91-1 at 65, 66-105. OnVanuary 2, 2018, the Court of Special Appeals issued an unreported opinion
affirming the Circuit Court of Wicomico County’s denial of Graham’s Second Motion to Correct.

See Edward N. Graham

=

State of Maryland, No. 2074, Sept. Term 2016 (filed January 2, 2018).
ECF 19-1 at 106-110. |Injits opinion, the Court of Special Appeals rejected Graham’s contention
that C.L. §5-612 was repealed in 2005, explaining that “[a]lthough the legislature amended the
statute in 2005, it did not repeal it.” ECF 19-1 at 108. The Court explained that when Graham
pleaded guilty in 2011, C.L. §5-612(a) provided: “A person may not manufacture, distribute,

dispense, or possess:..:(5) 28 grams or more of morphine or opium or any derivative, salt, isomer,

 

or salt of an isomer of morphine or opium,”[footnote omitted] The Court continued:

[Graham] asserts that the indictment charging a violation of C.L. §5-612 included
a notation that lappellant possessed more than 28 grams of heroin “to indicate an
intent to distribut [.]” He, therefore, claims that his indictment was flawed because
an intent to distribute was not an element of the offense. The inclusion of “to
indicate an intent to distribute” in appellant’s indictment is not fatal to his plea to a
violation of C.L. §5-612 because that language was mere surplusage. See Vines v.
State, 40 Md. AP . 658, 661-62 (1978) (classifying inclusion of incorrect section
number in indictment as “non-essential and mere surplusage”), aff'd, 285 Md. 369
(1979); Smith ly State, 35 Md. App. 49, 53 (1977) (noting that inclusion of
unnecessary words when indictment fully informed defendant of the charged crime
was surplusage”)

 

[Graham] also|contends that the court imposed an illegal sentence by imposing a
sentence of mbrd than five years, which he believes is the statutory maximum.
[Graham] has Imade this argument before and we rejected it in an unreported
opinion. See Graham v, State, No. 1873, Sept. Term 2011 [], (filed December 17,
2013) (“He first claims that his sentence for possession of a controlled dangerous
substance with intent to distribute is illegal, because the offense ‘carries a maximum
penalty of 5 years.’ We disagree.”), Accordingly, this issue has been previously
ruled upon and is the law of the case. See Balt. Cnty. v. Fraternal Order of Police,
Balt. Cnty. Lodge No. 4, 449 Md, 713, 729 (2016) (“‘[O]nce an appellate court
rules upon a question presented on appeal, litigants and lower courts become bound
by the ruling, Which is considered to be the law of the case,’” (quoting Scott v, Stafe,
379 Md. 170, 183 (2004))).

ECF 19-1 at 108-109; ECF 8-2, The mandate issued on February 2, 2018. ECF 19-1 at 110.

 

 
Graham sought fhrther review by filing a Petition for Certiorari in the Court of Appeals of

Maryland on February 21, 2018. On April 20, 2018, the Court of Appeals dismissed the Petition

as untimely filed. See| Graham vy. State, 454 Md. 587 (2018). The Court also denied his

subsequent Motion for Reconsideration. ECF 19-1 at 112, 127, 133.

QUESTIONS PRESENTED

 

In his Petition|Graham asserts: 1) his conviction and sentence are invalid due to lack of

subject matter jurisdiction; 2) his “constitutional and due process and civil rights are being

violated”;? and (3) he|was convicted and sentenced under a “repealed statute” in violation of the

Ex Post Facto Clause. ECF 1 at 5-6, 8.

 

DISCUSSION

At the crux of Graham’s Petition, is his contention that he was convicted under a “repealed”

state criminal statute,
counter that Graham’s

cognizable on federal h

hich thereby rendered his conviction and sentence invalid. Respondents
dlaim may be summarily dismissed because Graham’s claim is not

atbeas review, was not exhausted before the state courts, was rejected in

 

state court on independent and adequate states grounds as untimely, so that it is procedurally

defaulted, and his allegations are without merit.

Respondents explain that prior to 2005, C.L. §5-612 was a sentencing enhancement

provision that applied to

certain convictions under a separate statute, C.L. § 5-602, which prohibits

distributing controlled dangerous substances (CDS) or possessing CDS with intent to distribute.

The pre-2005 version of (.L §5-612 provided that a “person who violates [C.L] § 5-602” with

amounts of CDS in exce

ss of specified drug-specific thresholds would be subject to the “enhanced

 

°Graham does not state what

constitutional, due process, and civil rights he is claiming were violated.

7

 

 
penalty” of a five-year n

¢

F
2

grams. See C.L. 5-612(a

In 2005, the M

 

offense rather than a sén

sets forth as a separate cr

or possess” particular CD

nandatory minimum sentence.” The threshold amount for heroin was 28

(5).10

aryland General Assembly amended C.L. §5-612 to make it a “standalone”

encing enhancement. ECF 19 at 17.'! As amended in 2005, C.L. §5-612
iminal offense that “a person may not manufacture, distribute, dispense

S in amounts at or above the stated thresholds. Emphasis added). Intent

 

to distribute is not an element of the crime. Intent was not an element of the crime when Graham

was charged and conv

history of C.L. § 5-612

icted. See Carter v. State, 236 Md. App. 456, 476-82 (2018) (reviewing

d holding that, following the 2005 amendment, “[w]hat had previously

been a penalty enhancement was unambiguously made a stand-alone crime” which “does not

require an intent to dis

possession of heroin “in

distribute the same,” it
as amended. ECF 1] at
convict him.

Cognizable

tri

8;

Cl

ute”). Graham argues that because the indictment charged him with

sufficient quantity, to wit, 28 grams or more, to indicate an intent to

chirged him with the pre-2005 offense and not the crime under C.L. 5-612

ECF 19-1 at 32. He thus reasons, the trial court lacked jurisdiction to

aims on Federal Habeas Review

The habeas statute at 28 U.S.C. § 2254 states that a district court “shall entertain an

application for a writ of

habeas corpus in behalf of a person in custody pursuant to the judgment

 

‘Respondents note that C.L.
or more of morphine or opiu
an opium derivative, as classi
402(c)(11). ECF 19 at 3, n.

 

“Respondents explain the statut
the Supreme Court held that i imp
by a jury violates the right

{vi
n

http://meales. maryland. gov.
statute in his brief submitted

m

1.

 

§ 5-612(a)(5) has always provided that the statute applies in connection with “28 grams
or any derivative, salt, isomer, or salt of an isomer of morphine or opium.” Heroin is
fidd in Schedule I of the Maryland Controlled Dangerous Substances Act. See C.L. § 5-

|

was amended in response to Blakely v. Washington, 542 U.S. 296 (2004). In Blakely,
osition of an enhanced penalty based on facts not admitted by the defendant or found
to trial by jury. See 2005 S.B. 429, Fiscal Note at 2-3, available at
ited June 27, 2019). ECF 19 at 17. Graham appears to recognize the history of the
appeal from the denial of his Second Motion to Correct. ECF 19-1 at 70.

 
of'a State court only on the ground that he is in custody in violation of the Constitution or laws or

treaties of the United

court to reexamine state

U.S. 62, 67-68 (1991)

St

ates.” 28 U.S.C. § 2254(a). “[I]t is not the province of a federal habeas

rcourt determinations on state-law questions.” Estelle v. McGuire, 502

Absent violation of a Federal constitutional right, a habeas petitioner fails

to state a cognizable claim for relief. Wilson v. Corcoran, 562 U.S. 1, 14 (2011) (“Federal courts

may not issue writs of|habeas corpus to state prisoners whose confinement does not violate federal

law.”).

Because they

aré governed by state law, state jurisdictional issues generally do not fall

within the scope of the Constitution, laws, or treaties of the United States, See Wright v. Angelone,

151 F.3d 151, 156-158

(4th Cir.1998) (noting that a claim “when pared down to its core rests

solely upon” interpretation of state law and statutes, “it is simply not cognizable on federal habeas

review”). Further, A in an indictment do not deprive a court of its power to adjudicate a

case...[and] ‘that the

 

in

 

ictment is defective does not affect the jurisdiction of the trial court to

determine the case presented by the indictment.’” United States v. Cotton, 535 U.S. 625, 630-31

(2002) (quoting United

Maryland courts as

distribute” in Graham

was not infirm, nor did it!

to his guilty plea. Accor¢

federal habeas review

Insofar as Grahal

sul

$1]

States v. Williams, 341 U.S. 58, 66 (1951)). As the decisions of the
mmarized above clearly demonstrate, the language about “intent to
indictment was mere surplusage. As a matter of state law, the indictment
deprive the court of jurisdiction to convict and sentence Graham pursuant

jingly, Graham’s claims, so premised, fail to state a cognizable claim for

m claims he was convicted and sentenced under a “repealed statute” in

violation of the “Ex Post Facto Clause, ” (ECF 1 at 8), the Court shall treat this claim as referring

to Article I, § 10 of the

 

Constitution, which provides the states may not pass any “ex post facto

 
Law.”? The ex post facto clause is aimed at Jaws that “retroactively alter the definition of crimes

or increase the punishment for criminal acts.” See Collins v. Youngblood, 497 U.S. 37, 43 (1990).

In addition, it bars a retr
been committed. See Gd
F.2d 302, 309 (4th Cir.

precedent in support of hi

cactive enactment that increases the punishment for a crime after it has
rner v. Jones, 529 U.S. 244, 249 (2000); see also Jones v. Murray, 962
1992) (same). Graham provides no argument nor cites to any federal

is otherwise conclusory assertion. Moreover, Graham was charged and

convicted under C.L. in its post-2005 amended form. The amended version of the statute was not

applied to him retroactively.

Additionally, had Graham asserted a cognizable federal claim, he did not exhaust it before

the Maryland courts.

II. Exhaustion

The exhaustion doctrine, codified at 28 U.S.C. § 2254(b)(1), “is principally designed to

vo

protect the state courts

tole in the enforcement of federal law and prevent disruption of state

judicial proceedings. Under our federal system, the federal and state courts [are] equally bound to

guard and protect right

Ss

secured by the Constitution.” Rose v. Lundy, 455 U.S, 509, 518

(1982)(alteration in original)(internal citations and quotation marks omitted). Moreover, “it would

be unseemly in our dual system of government for a federal district court to upset a state court

 

The Maryland Constitution, I

peclaration of Rights, Article 17 contains a provision prohibiting ex post facto laws

(prohibiting “retrospective laws, punishing acts before the existence of such Laws”),

Section 2254(b)(1) states:

 

 

An application for a writ of habeas corpus on behalf of a person in custody pursuant to the judgment

of a State court shall n

t be granted unless it appears that--

(A) The applicant Has xhausted the remedies available in the courts of the State; or
(B) (i) there is an abse ce of available State corrective process; or

(it) circumstances exist that render such process ineffective to protect the
rights of the applicant.

28 U.S.C. § 2254(b\(1).
conviction without an

Thus, the Rese Court

that you first have taken

 

opportunity to the state courts to correct a constitutional violation ....” Jd.

cautioned litigants, “before you bring any claims to federal court, be sure

each one to state court.” Jd. at 520; see also O'Sullivan v. Boerckel, 526

U.S. 838, 839 (1999) (“Federal habeas relief is available to state prisoners only after they have ,

exhausted their claims

In O'Sullivan,

exhaustion rule, we ask

whether he has proper

in'state court.”).

the Supreme Court stated: “To ... ‘protect the integrity’ of the federal

not only whether a prisoner has exhausted his state remedies, but also

exhausted those remedies, i.e., whether he has fairly presented his claims

to the state courts.” 526 U.S. at 848 (internal citation omitted); see also id. at 844 (“Section 2254(c)

 

requires only that state [... give the state courts a fair opportunity to act on their claims.”).

The inquiry, then, is

discretionary review to

courts. Because we a

defaulted his claims.”

Jhether a prisoner who fails to present his claims in a petition for

| state court of last resort has properly presented his claims to the state

nswer this question ‘no,’ we conclude that [petitioner] has procedurally

Id, at 848. Stated differently, “state prisoners must give the state courts one

_ full opportunity to resolve any constitutional issues by invoking one complete round of the State’s

established appellate r

 

eview process.” id, at 845. The O'Sullivan Court noted, however, that:

 

In this regard, we note that nothing in our decision today requires the exhaustion of
any specific remedy when a State has provided that that remedy is unavailable,

Section 2254(c)
petitioner has |“

> in fact, directs federal courts to consider whether a habeas
ihe right under the law of the State to raise, by any available

procedure, the question presented,” (Emphasis added.) The exhaustion doctrine,
in other words, turns on an inquiry into what procedures are “available” under state
law. In sum, thete is nothing in the exhaustion doctrine requiring federal courts to
ignore a state law or rule providing that a given procedure is not available,

:

Id, at 847-48; see also|Bneard v. Pruettt, 134 F.3d 615, 619 (1 998) (quoting Coleman v. Thompson,

301 U.S. 722, 375 n.1

(1991)) (‘A procedural default also occurs when a habeas petitioner fails to

exhaust available State remedies and ‘the court to which the petitioner would be required to present

 

11
his claims in order ta

barred.’”).!4

 

When a claim ig

state prisoner’s habeas

meet the exhaustion requirement would now find the claims procedurally

procedurally defaulted, a federal court may not address the merits of a

claim unless the petitioner can show: (1) both cause for the default and

prejudice that would result from failing to consider the claim on the merits; or (2) that failure to

consider the claim on the merits would result in a fundamental miscatriage of justice, ie., the

conviction of one who

“Cause” consists of |?

 

efforts to ratse the claim

i

s actually innocent. See Murray v. Carrier, 477 U.S 478, 495-96 (1986).
some objective factor external to the defense [that] impeded counsel’s

in State court at the appropriate time.’” Breard, 134 F.3d at 620. In order

to demonstrate prejudice, a habeas petitioner must show “not merely that the errors at his trial

created a possibility of p

rejudice, but that they worked to his actual and substantial disadvantage,

infecting his entire trial with error of constitutional dimensions.” United States v. Frady, 456 U.S.

152, 170 (1982); see als:

 

Carrier, 477 U.S, at 494 (quoting Frady), Even when a petitioner fails

to show cause and prejudice for a procedural default, a court must still consider whether it should

reach the merits of a petitioner’s claims in order to prevent a fundamental miscarriage of justice.

See Schlup v. Delo, 513 U.S. 298, 314-15 (1995).

When presenting

presented them as vio
appeal from its denial,

48, 67. Similarly, inh

5

his tack of jurisdiction claim before the State courts of Maryland, Graham

ations of state, no federal law. In his Second Motion to Correct and on

he based his arguments on state statutes and state law.!> ECF 19-1 at 46-

Petition for Post Conviction Relief, Graham premised his claims that the

 

“A procedural default may

also occur when a state court declines “to consider the merits [of a claim] on the basis of

an adequate and independent State procedural rule.” Yeatts v. Angelone, 166 F.3d 255, 260 (4th Cir, 1999); see also

Breard, 134 F.3d at 619,

Graham cited Blakely v. H
and United States v. Evans,

 

Vashington, supra to explain why the Maryland General Assembly amended C.L. §5-612
333 U.S. 483, 485 (1948), which he cited as instructive. ECF 19-1 at 70, 73.

12

 

 
trial court lacked jurisdiction and the sentence imposed was illegal on state law. ECF 8-4 at 2-4,

32-36. Graham prese

t¢d no claim based on the ex post facto clause in these submissions,

Under these facts, the Court finds that Graham did not properly exhaust a federal claim in

state court, and becaus
procedural bar, prov

sentence, thus preventi

de

e he can no longer exhaust the claim, it is procedurally defaulted, The

S an independent and adequate state-law ground for the conviction and

g federal habeas review of the claim.

 

It bears noting te

be procedurally defaulte

 

in his Post Conviction

application for leave to 4
thereby defaulting the c

procedural default wher

Graham appealed the
which ruled on the me
filing deadline, it was
at 127,

In his Reply,
sufficient to excuse the

that an external factor

d

di

G

0 that had Graham argued a federal claim before the state courts, it would
d on another ground. Graham presented his claims before the state courts
Petition and in his Second Motion to Correct. Graham did not file an
ippeal the Circuit Court’s denial of the Petition for Post Conviction Relief,
laims asserted in the Petition. See O'Sullivan, 526 U.S. at 847 (finding
e the time for filing an appeal in state court had passed). To be sure,

enial of the Second Motion to Correct to the Court of Special Appeals,

rits of his claims. Graham, however filed his Petition for Certiorari after the

smissed by the Court of Appeals “on the grounds of lateness.” ECF 19-1

raham does not show cause and prejudice or a miscarriage of justice

procedural default. ECF 20; see also ECF 10. Graham does not suggest

hindered him from presenting a federal claim before the state courts or from

filing a timely petition for certiorari in the Court of Appeals. Moreover, Graham does not show

prejudice because his

ca

nviction is predicated on whether he possessed the requisite amount of

heroin, an amount he admitted in his guilty plea, regardless of whether he intended to distribute it.

 

13

 
Graham makes no sufficient allegation of actual innocence to suggest a fundamental miscarriage
of justice to excuse procedural default. Accordingly, the Court will deny and dismiss the Petition.
CERTIFICATE OF APPEALABILITY

When a district court dismisses a habeas petition, a certificate of appealability may issue
“only if the applicant has made a substantial showing of the denial of a constitutional right.” 28
U.S.C. § 2253(c)(2). Where, as is the case here, a district court dismisses a habeas petition solely
on procedural suns, a petitioner satisfies this standard by demonstrating “(1) that jurists of
reason would find it debatable whether the petition states a valid claim of the denial of a
constitutional right and (2) that jurists of reason would find it debatable whether the district court
was correct in its procedural ruling.” Rouse v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (internal
quotation marks omitted); see Buck v. Davis, 137 S. Ct. 759, 773 (2017). Because Petitioner fails
to satisfy this standard, the Court declines to issue a certificate of appealability."

CONCLUSION
For these reasons, the Court will in a separate Order to follow, DENY and DISMISS the

Petition. A certificate of appealability will not issue.

( Ne

PETERS. fist ITE
September 6, 2019 UNITED fist S DISTRICT JUDGE

 

'SDenial of a certificate of appealability in the district court does not preclude Petitioner from requesting a certificate
of appealability from the appellate court.

14
